Title: To Thomas Jefferson from Robert Smith, 21 June 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Balt. June 21. 1805
                  
                  The letter of Mr Smith alluded to in your favour of the 19th I have not yet received. There is however some mistake in this—The Commanding Officer of Gun Boat No. 1 at Charleston is Mr Fanning a gentleman lately appointed by you in consequence of strong letters of recommendation from our friends in New York. The Navy Agent at Charleston is Mr. Smith and the letter is probably from him. I have desired my chief Clerk to forward to me the letter. The idea of Mr Smith which you have quoted appears to me as it does to you and as to any additional instructions I believe They are not necessary. The powers already given to the Commanding Officer of the Gun Boat on that Station are fully sufficient for every useful purpose.
                  If you should be of the opinion that we ought to have a publick armed vessel out to scour our coast and that the pirates now infesting us will do us too much injury before the Brigs can be put to Se; the Adams of 32 guns a fast Sailer can be equipped for a Cruise in Three weeks.
                  I have this moment received from Philada. information that Lord Nelson with his fleet has reached the West Indies—It is stated as a Certainty.
                  Our Merchants here from their own experience say that the pirates who took one Store Ship the Huntress have probably destroyed her papers and by Money or stripes have procured from some of the Crew a written declaration of her being destined to St. Domingo—and that she will thus be Condemned in some little port—Some say there is a chance of her being re-captured by an Englishman—and in such case there will be great loss of time.
                  Surely it is the duty of Nations professing to be friendly to restrain their people from committing such outrages upon this Government.
                  Respectfully, Sir Your Ob. Servt.
                  
                     Rt Smith 
                     
                  
               